Fourth Court of Appeals
                                San Antonio, Texas
                                       June 25, 2015

                                    No. 04-15-00318-CV

   GEMINI INSURANCE COMPANY and Berkley Oil and Gas Specialty Services, LLC,
                            Appellants

                                             v.

                        DRILLING RISK MANAGEMENT, INC.,
                                     Appellee

                From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 12-066
                         Honorable Bill R. Palmer, Judge Presiding


                                      ORDER
        The District Clerk's Notification of Late Record is hereby GRANTED. Time is extended
to July 24, 2015.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court